Citation Nr: 0707944	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye 
disorder, claimed as due to left ear surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) (mailed in March 2004) which denied service connection 
for the conditions listed above.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, or that bilateral sensorineural 
hearing loss as an organic disease of the nervous system was 
manifested within one year after service, or that any current 
bilateral hearing loss is related to service or any incident 
of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service, or that tinnitus as an organic disease of the 
nervous system was manifested within one year after service, 
or that any current tinnitus is related to service or any 
incident of service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's has a left 
eye disorder, secondary to left eye surgery, that was present 
in service, or that any current a left eye disorder is 
related to service or any incident of service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A left eye disorder, secondary to left eye surgery, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
a notice letter in July 2003, in which he was informed of 
VA's duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  Thus, 
the Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision since the claims for 
service connection are being denied herein, and no disability 
ratings or effective dates will be assigned.  

II.  Factual Background

The service medical records (SMRs) show that, on a report of 
medical history prepared by the veteran in September 1967 in 
conjunction with his enlistment examination, it was noted 
that he had been struck in the head with a baseball bat in 
1956 and was unconscious for about a minute but was not 
hospitalized.  On the report of enlistment examination at 
that time, the veteran's ears and eyes, including visual 
acuity, were clinically evaluated as normal.  His distant 
vision was 20/30 on the right, corrected to 20/20, and was 
20/20 on the left.  His near vision was 20/20 on the right 
and left. 

Results of audiometric testing at the September 1967 
examination showed hearing thresholds in decibels of 5, 5, 
15, and 5, in the right ear, and 0, 5, 15, and 5, in the left 
ear, at 500, 1000, 1000, and 4000 hertz (Hz), respectively.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO/ANSI) 
units.  Thus, on evaluation, pure tone threshold levels, in 
decibels, converted from ASA to ISO/ANSI units, were as 
follows:  20, 15, 25, and 10, on the right and 15, 15, 25, 
and 10, on the left, at 500, 1000, 2000, and 4000 Hz.  

The SMRs also show that, on an August 1969 report of medical 
history, the veteran responded "yes" to having or having 
had ear, nose, or throat trouble, and the examiner noted that 
the veteran had sustained a "blow to (L) temple and ear 
while playing baseball" and had a "concussion without 
sequellae".  On the August 1969 examination, the veteran's 
eyes and visual acuity were clinically evaluated as normal, 
and his distant vision was measured as 20/15 on the right and 
left.  In February 1970, he complained of difficulty reading 
and that he was getting headaches.  His unaided visual acuity 
on the right and left was 20/20, and it was noted that no 
prescription was required.  The August 1970 examination for 
release from active duty shows that the veteran's eyes, 
including visual acuity, were clinically evaluated as normal, 
and his distant vision was measured as 20/20 on the right and 
left.  On clinical evaluation the veteran was found to have a 
healed scar of the right tympanic membrane, which was not 
considered disabling.  Results of audiometric testing showed 
hearing thresholds in decibels of 5, 5, 15, 10, and 5, in the 
right ear, and 5, 5, 10, 10, and 5, in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  

Received from the veteran in May 2003, was his initial claim 
for service connection for:  (1) "hearing loss due to 
acoustic trauma", claiming he had a "perforated [left] ear 
drum" that caused him to lose his hearing; (2) tinnitus due 
to acoustic trauma; and (3) a left eye disorder due to 
surgery he underwent on his perforated left ear.  

During the pendency of the claim, he submitted a copy of a 
telegram that was sent to his wife in April 1968, notifying 
her that the veteran was injured in April 1968 in Vietnam, 
sustaining a fragmentation wound to the left hand from a 
hostile grenade while on patrol, but that his condition and 
prognosis were good.

A private treatment record dated in March 1999 shows that the 
veteran's visual acuity was 20/40 on the right and 20/25 on 
the left.  He reported that his lens was scratched, and he 
wanted bifocals on top also.  In June 2001, the veteran 
reported he was having problems seeing with his glasses due 
to working outside and not having sunglasses.  He wanted to 
wear contact lenses.  His visual acuity with correction (with 
glasses) was noted to be 20/20 -2 and 20/25.  

A June 2003 private treatment record shows that the veteran 
underwent a left tympanoplasty during that month for left 
chronic otitis media and perforation of the left tympanic 
membrane.  An audiogram in June 2003 showed mild 
sensorineural hearing loss bilaterally, left great than right 
in the low frequencies.  In a June 2003 audiological case 
history, the veteran indicated that his hearing loss had 
begun in approximately 1975, and had gradually gotten worse.  
He reported that after returning from Vietnam he had begun 
having hearing loss.  He claimed that his insurance had paid 
for his perforated ear drum surgery, but that it was not done 
correctly.  He attributed his hearing loss to noise from 
bombs, grenades, and B-52 aircraft in Vietnam.  He also 
reported a history of a concussion that he thought had 
affected his hearing.  He indicated that in April 1968 an RPG 
round hit his tank and they fired rounds back, that a B-52 
bomber got too close to him, and that grenades and mortar 
rounds often exploded within feet from him.  He reported that 
he did not wear hearing protection in service, that after 
service he had no noise exposure at work because he worked at 
the Post Office, and that he had no recreational noise 
exposure.

On VA examination in September 2003, the examiner indicated 
that the veteran's claims file was reviewed.  The veteran 
reported that his hearing loss was first noticed in both ears 
while he was serving in Vietnam, following the explosion of 
an enemy armor piercing round which struck a tank on which he 
was riding.  He believed that incident had resulted in the 
perforation of his right eardrum.  It was noted that he had a 
significant history of military noise exposure, to include 
gunfire, artillery, and tank fire while serving as an 
infantryman in Vietnam.  It was also noted that hearing 
protection had not been used.  He reported a history of ear 
surgery about 25 years before, to repair a perforation of the 
left eardrum, which was not successful, and he had later 
contacted a civilian doctor who performed a tympanoplasty 
procedure in 2003.  The veteran denied significant civilian 
work or recreational noise exposure, and reported a constant 
bilateral tinnitus that had started approximately 20 years 
before.  The examiner indicated that it was most likely that 
the tinnitus was due to the same causative factor as the 
hearing loss. 

Audiological testing showed a current bilateral hearing loss 
disability, for VA purposes, under 38 C.F.R. § 3.385.  The 
examiner indicated that puretone results showed the presence 
of a mild to moderate sensorineural hearing loss in the right 
ear and a moderate partially conductive type hearing loss in 
the left ear.  The examiner expressed the opinion that, given 
the normal hearing test at the time of separation from 
service, it is not likely that the veteran's hearing loss and 
tinnitus are a result of his military service.  The examiner 
noted that there was no indication in the medical records of 
a perforation of the eardrum being treated while in service.  
The veteran was noted to have a "medically related hearing 
loss in the left ear" and he was encouraged to follow up 
with his civilian ENT doctor regarding the noted perforation 
of the left eardrum.  The results of the veteran's treatment 
were not expected to change the results of the VA 
examination.  

Current disability ratings in effect are 30 percent for 
postoperative residuals of gunshot wound, muscle group X, 
with fractures of right tibia and fibula; 10 percent for 
degenerative joint disease and degenerative disc disease, 
lumbar spine, associated with the above gunshot wound 
residuals; and 0 percent for residuals of malaria, shell 
fragment wound of the left hand, and rib fractures.  The 
combined service-connected disability rating is 40 percent.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as an organic disease of the 
nervous system) will be presumed if such disease becomes 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that his bilateral hearing loss and 
tinnitus were caused by noise exposure during service, 
including exposure to gunfire, artillery fire, aircraft 
engine noise, and grenades.  He claims that his hearing and 
tinnitus problems started after the incident in service in 
April 1968 when he sustained a fragmentation wound to the 
left hand from a hostile grenade.  

As discussed above, the SMRs confirm that the veteran was 
injured in Vietnam due to a gunshot wound and due to a 
grenade.  In April 1968 he sustained a fragmentation wound to 
the left hand from a hostile grenade, and in May 1968 he 
sustained a through-and-through gunshot wound to the right 
lower leg from sniper fire.  A review of the record shows 
that VA has essentially conceded his exposure to noise in 
service.  In addition, audiograms confirm that the veteran 
does have current bilateral hearing loss disability, for VA 
purposes, as defined in 38 C.F.R. § 3.385.  In addition, he 
has reported having tinnitus on the most recent VA 
examination.  What is at issue is whether the veteran's 
bilateral hearing loss and/or his tinnitus are causally 
related to his active military service.  The SMRs show that 
he had essentially normal hearing upon his separation from 
active service, and there was no report or finding of 
tinnitus at that time.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held that "where there was 
no evidence of the veteran's hearing disability until many 
years after separation from service, '[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . .'"  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).

The first medical evidence of any hearing loss was dated in 
June 2003, at which time the veteran underwent a left 
tympanoplasty, and an audiogram showed hearing loss.  The 
first mention of tinnitus was when the veteran filed his 
claim for service connection for tinnitus in May 2003 and on 
the VA examination in September 2003.  With regard to a 
medical link between the veteran's current hearing loss 
disability and tinnitus and his exposure to noise in service, 
the Board notes that there is no competent evidence of record 
which establishes an etiological relationship between service 
and the veteran's bilateral hearing loss and tinnitus.  When 
he was examined by VA in September 2003, his history of noise 
exposure in service was noted, but the VA examiner opined 
that, because his hearing was normal at separation, the 
veteran's hearing loss and tinnitus were not likely a result 
of his military service.

With regard to noise exposure, the RO has essentially 
conceded that the veteran was exposed to acoustic trauma on 
service.  The veteran is certainly capable of providing 
history of exposure to acoustic trauma in service, and the 
Board, noting his valorous combat service, accepts his 
description without question.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (1996).  However, a layperson 
is not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability, which is the crux of the claims in this matter.  
See Collette, supra.  The law still requires medical evidence 
of a causal relationship between the currently claimed 
conditions and the veteran's service, which is lacking in 
this matter.  See Wade v. West, 11 Vet. App. 302, 305 (1998)

In the present case, the veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claims.  Rather, there is one competent medical 
opinion of record (the VA examiner's opinion), which the 
Board finds to be probative and persuasive because it is 
based upon a review of the veteran's complete claims file, 
acknowledges the veteran's exposure to noise in service, and 
provides a rationale (albeit brief) for the opinion.  The 
Board has no basis upon which to reject this VA examiner's 
opinion.  




With consideration of the VA examiner's report, the length of 
time following service prior to a recorded diagnosis of 
bilateral hearing loss or tinnitus, and the absence of any 
medical opinion suggesting a causal link between the 
veteran's bilateral hearing loss or tinnitus and his service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990). 

B.  Service Connection for Left Eye Disorder

The veteran contends that he has a left eye condition due to 
surgery that he had on his left perforated eardrum. 

The SMRs show no complaint or finding of a left eye 
abnormality, or of surgery on the left ear.  Subsequent to 
service, there are records showing that, starting in 1999, 
the veteran underwent vision testing and adjustments to his 
prescription eyeglasses, but no left eye disorder was noted 
at that time.  In June 2003 he underwent a left 
tympanoplasty.  There was no indication that a left eye 
disability resulted from the surgery and, more important, 
this left ear surgery has not been service-connected (such 
that it would be a basis for a secondary service connection 
claim pursuant to 38 C.F.R. § 3.310).  Thus, records 
subsequent to service do not show a left eye disorder.  The 
threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992). 

As the preponderance of the evidence is against the claim for 
service connection for a left eye disorder due to left eye 
surgery, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left eye condition as secondary to 
left ear surgery is denied.



________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


